Citation Nr: 0515562	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-12 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
radiculopathy, currently evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for arteriosclerotic 
heart disease.

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for schizoid 
personality disorder.


REPRESENTATION

Appellant represented by:	Louis A. de Mier-LeBlanc, 
Attorney At Law



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the veteran's 
claims for increased rating for a service-connected low back 
disorder and bilateral hearing loss; his applications to 
reopen claims for service connection for heart disease and 
schizoid personality; and his claim for a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  As discussed below, the veteran 
has withdrawn his appeal with respect to heart disease and 
schizoid personality.  Further, in March 2004, the RO granted 
his claim for TDIU.  Accordingly, entitlement to TDIU is no 
longer before the Board on appeal.

For reasons set forth below, the claim for an increased 
rating for lumbosacral radiculopathy is being REMANDED to the 
RO via the Appeals Management Center in Washington, DC.  VA 
will notify you if further action is required on your part. 


FINDINGS OF FACT

1.  The veteran has level II hearing acuity in the right ear, 
and level VI hearing in the left ear.

2.  In October 2003, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal is requested 
concerning the issues of heart disease and schizoid 
personality.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5013A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.85, 4.86 (2004).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issues of heart 
disease and schizoid personality.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Withdrawal of Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  In October 2003, 
the appellant submitted a written statement indicating that 
he wished to withdraw his appeal with respect to heart 
disease and schizoid personality.  The appellant has 
withdrawn his appeal concerning these two issues.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning these two issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to these issues, and it is dismissed.



II.  The Merits of the Veteran's Hearing Loss Claim

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Hearing loss is ordinarily rated on the basis of controlled 
speech discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2004).  The results of these tests are charted on Table VI, 
as set out in the Rating Schedule, to determine the 
appropriate Roman numeral designation (I through XI) to be 
assigned for the hearing impairment in each ear.  These 
numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id.  See, e.g., 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(indicating that evaluations of hearing loss are determined 
by a "mechanical application" of the rating schedule).  

Certain patterns of hearing loss are evaluated somewhat 
differently.  However, the provisions relating to these 
alternative methodologies apply only when the examiner 
certifies that use of the speech discrimination test is not 
appropriate; when the puretone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more; or when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Id. §§  4.85(c), 4.86.

In the present case, the Board finds that the preponderance 
of the evidence is against the assignment of a rating in 
excess of 10 percent for the veteran's bilateral hearing 
loss.  The record shows that he underwent VA audiometric 
examinations in May 2002 and January 2004.  On both 
occasions, testing revealed puretone thresholds of 25, 20, 
25, and 20 decibels in his right ear, and 45, 75, 90, and 
90 decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  (The average of these thresholds is 23 
for the right ear and 75 for the left ear.)  Additionally, he 
had speech discrimination scores of 84 percent in the right 
ear and 68 percent in the left.  Under Table VI, these 
results correspond to level II acuity for the right ear and 
level VI acuity for the left ear which, in turn, warrant no 
more than a 10 percent evaluation under Table VII.  There is 
no suggestion that use of the speech discrimination test was 
inappropriate in the veteran's case, and the evidence does 
not demonstrate that he has an "exceptional" pattern of 
hearing impairment as defined in 38 C.F.R. § 4.86 (2004).  
Accordingly, there is no basis for the assignment of a higher 
schedular rating.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2004).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's hearing loss 
claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized for problems with hearing loss, and there 
is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.



III.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's hearing loss claim.  With regard to element (1), 
above, the Board notes that the RO sent the veteran a VCAA 
notice letter in April 2002 that informed him that, in order 
to establish entitlement to the benefit he sought, evidence 
was needed to show that his condition had increased in 
severity.  With regard to elements (2) and (3), the Board 
notes that the RO's April 2002 letter also notified the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letter explained that VA would help him get 
such things as medical records, employment records, or 
records from other Federal agencies, but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  Finally, with 
respect to element (4), the Board notes that the RO's April 
2002 letter asked the veteran to tell VA about any other 
records that he wanted VA to try to get for him, and 
expressly informed him that he should "[s]end the 
information describing additional evidence or send the 
evidence itself" to the RO.

As for the timing of the section 5103(a) notice, the Board 
notes that the April 2002 letter was sent to the veteran 
before the June 2002 rating decision that is the subject of 
this appeal.  Consequently, it was sent to the veteran before 
the adverse decision by the RO, as required by Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been satisfied with respect to the veteran's hearing loss 
claim.  He has been afforded two VA audiometric examinations 
for purposes of assessing the severity of his hearing loss, 
and he has not provided any releases for the procurement of 
private medical records.  The available evidence is adequate 
for purposes of deciding this portion of the veteran's 
appeal.


ORDER

The claim for a rating in excess of 10 percent for bilateral 
hearing loss is denied.

The appeal concerning reopening the claims for service 
connection for arteriosclerotic heart disease and for 
schizoid personality disorder is dismissed.


REMAND

The veteran has reported having been treated for problems 
with his low back at the VA Medical Center (VAMC) in San Juan 
on several occasions in recent years, to include an emergency 
room visit sometime during the one-year period preceding his 
May 30, 2002 VA examination; numerous visits during that time 
same frame for acute severe bouts of pain; and for subsequent 
physical therapy.  Currently, although his claims file 
contains some VA medical records from 2001 and 2002, the file 
does not contain complete records of the treatment the 
veteran has reported.  Nor does it contain any relevant 
treatment records dated subsequent to 2002.  Under the 
circumstances, a remand is required in order to fulfill VA's 
duty to assist.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 
38 C.F.R. § 3.159(c)(1)-(3) (2004).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged 
with constructive notice of medical evidence in its 
possession).

Disabilities of the lumbar spine are evaluated in accordance 
with VA's Schedule for Rating Disabilities, set out at 
38 C.F.R. part 4.  Amendments to the criteria governing the 
evaluation of intervertebral disc syndrome became effective 
on September 23, 2002, while the veteran's appeal was 
pending.  See Schedule for Rating Disabilities; 
Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)).  Subsequently, in August 2003, further amendments 
were made to the criteria used in rating disabilities of the 
spine, to include disabilities of the thoracolumbar spine, 
effective from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004)).  Here, it does not appear that the RO given 
consideration to all of the applicable amendments.  Nor has 
the veteran been notified of the amendments.  This needs to 
be accomplished in order to afford the veteran full 
procedural due process of law, and to avoid the possibility 
of prejudice.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

For the reasons stated, the veteran's low back claim is 
REMANDED for the following actions:

1.  Ask the San Juan VAMC to provide copies 
of all records of the veteran's treatment for 
his low back disorder dated on or after April 
1, 2001, to include any records of treatment 
in the emergency room and any records of 
physical therapy.  The materials obtained 
should be associated with the claims file.

2.  Thereafter, take adjudicatory action on 
the veteran's claim for increased rating for 
lumbosacral radiculopathy.  In doing so, 
consider and apply the September 2002 and 
September 2003 amendments to the criteria for 
evaluating intervertebral disc syndrome and 
disabilities of the thoracolumbar spine.  If 
the benefit sought is denied, provide a 
supplemental statement of the case (SSOC) to 
the veteran and his representative.  The SSOC 
should contain, among other things, a 
citation to, and summary of, the amended 
rating criteria.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


